IN THE COURT OF APPEALS OF IOWA

                                  No. 19-2136
                              Filed April 28, 2021


IN RE THE MARRIAGE OF ADRIANA SIKYTA
AND JASON SIKYTA

Upon the Petition of
ADRIANA SIKYTA,
      Petitioner-Appellee,

And Concerning
JASON SIKYTA,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wright County, DeDra Schroeder,

Judge.



      Jason Sikyta appeals the decree dissolving his marriage to Adriana Sikyta.

AFFIRMED.



      Jessica A. Millage of Cordell Law, LLP, Des Moines, for appellant.

      Dani L. Eisentrager, Eagle Grove, for appellee.



      Considered by Mullins, P.J., and May and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       Jason Sikyta appeals the decree dissolving his marriage to Adriana Sikyta.

He argues the court’s award of spousal support in his favor is inadequate, the

property distribution is inequitable, and the court erred in awarding Adriana the

dependency deductions for the parties’ two minor children. He also asserts the

district court should have required that Adriana refinance the mortgage on the

marital home. Both parties request an award of appellate attorney fees.

I.     Background Facts and Proceedings

       At the time of trial, both parties were forty-one years of age and in good

health.1 The parties’ eldest child, who reached the age of majority prior to the

dissolution trial, was born in 1999 and was not living with either parent. The parties

were married in 2000 and initially resided in Lincoln, Nebraska. They had two

more children, both of whom were minors at the time of trial, born in 2002 and

2006. Both minor children attend school in Ankeny. The middle child has been

diagnosed with ADHD and Asperger’s Syndrome. He receives extra time for taking

tests and was earning “all A’s with one B.” Both parents expect him to further his

education after high school. At the time of trial in September 2019, the parties’

children were ages twenty, sixteen, and thirteen.

       Both parties were employed when their first child was born. About one year

later, the parties moved to Scottsbluff, Nebraska, so Adriana could attend nursing

school. Adriana continued her schooling for about one semester while Jason


1Approximately twenty years ago, Jason negotiated a $20,000 settlement with an
employer under a workers’ compensation claim for a back injury. He had shoulder
surgery approximately five years ago. He does not carry any work restrictions and
has not filed for disability.
                                          3


cared for the child and did not work outside the home. After about six months, the

family moved back to Lincoln, where Adriana worked and Jason continued to

provide care for the child. They both took college classes. The parties then moved

to Colorado, where Jason obtained employment as a car salesman. The plan was

for Adriana to stay home and care for the child until she found employment.

However, when Jason quit his job after about two-and-one-half months, Adriana

obtained full-time employment to support the family and Jason resumed caring for

the child. The family moved back to Lincoln after about one-and-one-half years.

Shortly after the parties returned to Lincoln, their second child was born. A third

child was born while Adriana pursued her education.           Adriana obtained her

bachelor’s degree in 2006 and master’s degree in 2008.

       After Adriana obtained her master’s degree, the family moved to South

Carolina, where Adriana was employed as a physician assistant. While in South

Carolina, Jason was not employed outside the home. The two oldest children were

in school by that time. The family remained in South Carolina for about one year

and then moved to Clarion, Iowa, where Adriana maintained employment as a

physician assistant.     The parties purchased the marital home in Clarion.

Approximately two-and-one-half years later, the family relocated to Cresco, Iowa.

Rather than sell the Clarion home, they elected to retain such as rental property.

About one year later, the family moved to Wisconsin. The family spent three years

in Wisconsin and then returned to Clarion, resettling in the marital home in 2016.

After the parties returned to Clarion, they vacationed frequently, taking a trip every

five to eight weeks. The district court found that the “parties lived beyond their
                                         4


means and accumulated few assets and a significant amount of debt,” a finding

with which we agree.

       The parties separated in October 2018. Adriana moved into an apartment

and filed a petition for dissolution of marriage in November. Adriana returned to

the marital home in Clarion in July 2019 when Jason and the children moved to

Ankeny.

       At the time of trial, Adriana remained employed as a physician assistant in

the emergency department of a regional health services center, a position she has

held since 2011.     Adriana currently works a seventy-two-hour shift, Friday,

Saturday, and Sunday, on a rotating schedule, three out of every five weekends.

She earns $88.73 per hour. In past years, Adriana also variously served as an

independent contractor.     Her adjusted gross income was $209,597 in 2016,

$220,259 in 2017, and $202,436 in 2018. At the time of trial, Adriana testified her

annual income was $180,000–$185,000. She has an IRA valued at $526.43, and

she has contributed to the Iowa Public Employees’ Retirement System (IPERS)

since 2009.

       Jason pursued post-secondary education during the marriage but is nine

credits short of his bachelor’s degree. Jason has not worked outside the home in

nineteen years. According to Adriana, Jason spends his time as follows: “He plays

video games.     He watches YouTube videos.        He watches TV.       Sleeps late.

Watches Judge Judy, enjoys when she gets on them for not working or being on

disability and tells them to get a job. Trolls the internet.” He also spends a couple

hours per day at the gym. Adriana agreed Jason staying home was beneficial “up
                                            5


until a point.” Adriana, however, followed with a limitation concerning such benefit

on the families’ overall financial stability.

               However, he—once the kids were in school, he was no longer
       a stay-at-home parent. He was not keeping up on the housework.
       The children were responsible for the dishes. The children were
       responsible for a lot of the other chores. He expected me to do the
       chores around the house. He often called it women’s work. He—
       The children were responsible for the lawn maintenance. So I’m not
       really sure what he was doing all day. So, no, I don’t think that there
       was a lot of value in him continuing to stay at home after our youngest
       started school.

Adriana testified that both she and his family urged him to find employment after

the youngest child began school, with his lack of employment being a source of

frustration for her.2

       During the parties’ dissolution proceedings, Jason testified he had no plans

for pursuing employment. In the year leading up to trial, he “applied at a few

places” for some “[s]easonal work” paying $12.00 per hour. He testified if his

spousal support was lowered, he would seek employment. He agreed he could

obtain employment earning $12.00 per hour but only on a part-time basis given his

obligation to care for the children.3 However, he urged the court to impute no

income to him for purposes of calculating child support. He further testified the

court should impute additional income to Adriana that she could obtain in working

a second job.




2 Both Jason and Adriana agree that Jason’s family urged him to provide financially
for his family, with Jason’s father stating he was “tapped out” after providing money
to the family.
3 The parties stipulated to joint legal custody of the minor children with physical

care to Jason.
                                         6


       Adriana requested the court impute annual income to Jason of $31,200

based upon her assumption he could obtain full-time employment, earning $15.00-

$17.00 per hour. Jason requested spousal support of $84,000 per year in addition

to a child support award. Jason has no retirement assets in his name. He

requested Adriana’s IPERS be divided and, if he was imputed income, he be

entitled to claim one of the children as a dependent for tax purposes. Adriana took

the position Jason should not be entitled to her IPERS benefits due to the debt

load she was assuming and requested an award of both dependency exemptions.

       Following trial, the court determined Adriana’s gross annual income to be

$215,000. The court found “Jason is capable of being employed full time” and

imputed him annual income of $24,960, concluding he is capable of obtaining full-

time employment earning $12.00 per hour and noting, “There is no reason Jason

should not be employed” and “it would be unjust to have the expectation that

Adriana alone should be responsible for the financial needs of the children.” The

court added that as the parties have significant debt, “it is necessary that Jason

step up to the plate to provide for the needs of the children so that the accumulated

debt can be addressed without impacting the children’s needs being met.” The

court awarded Adriana the dependency deductions for both children. The court

awarded Jason $1837 in monthly child support, which would decrease to $1343

when only one child remained eligible.

       The court ordered Adriana’s IPERS benefits to be divided pursuant to the

Benson formula4 by way of a qualified domestic relations order. The court awarded


4See In re Marriage of Benson, 545 N.W.2d 252, 255 (Iowa 1996) (approving a
percentage method of allocating pension benefits).
                                         7


Adriana $183,426 in assets and assigned her $437,823 of debt.             The court

awarded Jason $20,500 in assets and assigned him $57,257 in debt. This debt

allocation required each of the parties be responsible for their own student loan

debts, most of which accrued during the marriage. The court highlighted that

Adriana’s student loan debt in the neighborhood of $300,000 dwarfed Jason’s,

which he testified amounted to $37,000.         Finally, the court awarded Jason

rehabilitative alimony of $2000 per month for five years.

       Each party filed motions to reconsider, enlarge, or amend pursuant to Iowa

Rule of Civil Procedure 1.904(2). In his motion, Jason complained of the court

imputing him income, the court’s spousal support award, the court’s award of both

tax dependency exemptions to Adriana, and not awarding him any equity in the

marital home. The court denied the motions. Jason appeals.

II.    Standard of Review

       Appellate review of dissolution proceedings is de novo. Iowa R. App. 6.907;

In re Marriage of Larsen, 912 N.W.2d 444, 448 (Iowa 2018). While we give weight

to the factual findings of the district court, especially when considering the

credibility of witnesses, we are not bound by them. Iowa R. App. P. 6.904(3)(g);

In re Marriage of Fennelly, 737 N.W.2d 97, 100 (Iowa 2007). Because the court

bases its decision on the unique facts of each case, precedent is of little value. In

re Marriage of Brown, 776 N.W.2d 644, 647 (Iowa 2009).

III.   Analysis

       A.     Spousal Support

       Jason argues the court’s award of spousal support in his favor is

inadequate. “[W]e accord the trial court considerable latitude in making th[e]
                                           8


determination [of spousal support] and will disturb the ruling only when there has

been a failure to do equity.” In re Marriage of Stenzel, 908 N.W.2d 524, 531 (Iowa

Ct. App. 2018) (first and third alterations in original) (quoting In re Marriage of

Olson, 705 N.W.2d 312, 315 (Iowa 2005)).

       Alimony is awarded under a gender-neutral classification, avoiding sexual

stereotypes, and can be ordered paid to either spouse. In re Marriage of Hass,

502 N.W.2d 286, 287 (Iowa Ct. App. 1993). Accordingly, we look at the facts of

this case through a lens of gender neutrality. We begin by noting whether to award

alimony depends on the particular facts of each case. In re Marriage of Fleener,

247 N.W.2d 219, 220 (Iowa 1976). Courts may grant an award of spousal support

in a dissolution proceeding for a limited or indefinite length of time after considering

all of the following relevant factors:

               (a) The length of the marriage.
               (b) The age and physical and emotional health of the parties.
               (c) The distribution of property made pursuant to section
       598.21.
               (d) The educational level of each party at the time of marriage
       and at the time the action is commenced.
               (e) The earning capacity of the party seeking maintenance,
       including educational background, training, employment skills, work
       experience, length of absence from the job market, responsibilities
       for children under either an award of custody or physical care, and
       the time and expense necessary to acquire sufficient education or
       training to enable the party to find appropriate employment.
               (f) The feasibility of the party seeking maintenance becoming
       self-supporting at a standard of living reasonably comparable to that
       enjoyed during the marriage, and the length of time necessary to
       achieve this goal.
               (g) The tax consequences to each party.
               (h) Any mutual agreement made by the parties concerning
       financial or service contributions by one party with the expectation of
       future reciprocation or compensation by the other party.
               ....
               (j) Other factors the court may determine to be relevant in an
       individual case.
                                          9



Iowa Code § 598.21A(1) (2018).

       “We consider alimony and property division together in assessing their

individual sufficiency. They are neither made nor subject to evaluation in isolation

from one another.” In re Marriage of McLaughlin, 526 N.W.2d 342, 345 (Iowa Ct.

App. 1994); see also In re Marriage of Smario, No. 10-1274, 2011 WL 2089593,

at *1 (Iowa Ct. App. May 25, 2011).

       Our supreme court recently affirmed a complete denial of alimony to a

spouse whose education and historic earnings were substantially less than his

spouse, finding his modest employment left him with ample free time and he was

content with the less strenuous and convenient work schedule. In re Marriage of

Mann, 943 N.W.2d 15, 17 (Iowa 2020). The court further noted that he could have

expanded his economic prospects or domestic contributions if he so chose, instead

of sacrificing economic potential for the benefit of the family. Id. at 22. In Mann,

at the time of the trial, the parties had two young children, ages seven and three,

and the wife was awarded physical care of the children. Id. at 17. While Jason

was awarded physical care of the two minor children in the instant proceeding, the

Sikyta children are considerably older than the children in the Mann opinion. As

the district court noted, the children are of an age where “they will soon be on their

own and Jason will have the freedom to explore even more employment and

educational opportunities.”

       The “types of spousal support—whether categorized as traditional,

rehabilitative or reimbursement—are not mutually exclusive.” Stenzel, 908 N.W.2d

at 531. We are not limited to awarding only one type of support or characterizing
                                          10

the award as one form or another. Id. We are simply required to consider the

statutory factors and ensure equity is achieved between the parties. See id. Iowa

law is clear “that whether to award spousal support lies in the discretion of the

court, that we must decide each case based upon its own particular circumstances,

and that precedent may be of little value in deciding each case.” In re Marriage of

Gust, 858 N.W.2d 402, 408 (Iowa 2015).

        We proceed to the statutory factors. The length of the Sikyta marriage is

near the twenty-year durational threshold. It is a factor we consider in an award of

alimony. See Iowa Code § 598.21A(1)(a); Gust, 858 N.W.2d at 410–11. Jason

stayed at home and provided care for the children, and Adriana provided for the

family financially. While Adriana took issue with Jason’s unemployment after the

children reached school age, he did provide childcare to non-school-age children

for roughly twelve years. Prior to the youngest child beginning school, which was

nine years before the dissolution trial, the parties appeared to agree Jason would

care for the children. See Iowa Code § 598.21A(1)(h). Given the parties’ ages

and health, both have many years left of employability. In the years immediately

following the dissolution, Adriana will unquestionably continue to have a higher

income. We find this factor weighs in favor of a spousal-support award in some

form.

        While the parties’ educational levels were relatively equal at the time of the

marriage, both parties attended college during the marriage toward earning a

bachelor’s degree. Adriana obtained her bachelor’s degree, and two years later

she completed her master’s degree in physician assistant studies during the

marriage. Jason never completed his bachelor’s degree. He is nine credits short
                                         11

of his bachelor’s degree. See id. § 598.21A(1)(d). We find this factor weighs in

favor of a spousal-support award in some form.

       We turn to earning capacity. See id. § 598.21A(1)(e). While Jason took

issue with the district court imputing him income, he does not specifically hone in

on that issue on appeal, and Adriana did not cross-appeal the imputation as

inadequate. Given Jason’s nineteen-year absence from the job market and the

necessary efforts and expense required to elevate him to better employability, we

agree with the district court’s assignment of income to Jason. This factor also

weighs in favor of a spousal-support award in some form.

       The imposition of a spousal-support obligation is predicated on the need of

the receiving spouse and the paying spouse’s ability to pay. See Gust, 858 N.W.2d

at 411; see also Iowa Code § 598.21A(1)(e), (f). “[T]he yardstick for determining

need [is] the ability of a spouse to become self-sufficient at ‘a standard of living

reasonably comparable to that enjoyed during the marriage.’” Gust, 858 N.W.2d

at 411 (quoting Iowa Code § 598.21A(1)(f)). As to need, we focus on the earning

capability of the party seeking maintenance, not necessarily actual income. Id.;

see Iowa Code § 598.21A(1)(e).

       Jason’s earning capacity will be less than Adriana’s in the near future,

particularly as he reenters the workforce and furthers his education, if Jason elects

to do so. The disparity between the parties’ incomes will, at least initially, be

significant. See Gust, 858 N.W.2d at 411 (indicating such a disparity weighs in

favor of an award of spousal support). However, critical to our review is the

standard of living enjoyed during the marriage, along with debt. See Iowa Code

§ 598.21A(1)(f). While the parties did enjoy frequent travel, they were living well
                                         12


beyond their means. This is not sustainable. For example, the district court found

the parties lived beyond their means and accumulated few assets and a significant

amount of debt. The parties owe income taxes from 2018; the real estate taxes

have not been paid. Adriana is currently being garnished for past-due medical bills

for the family and for a loan incurred during the marriage to pay past real estate

taxes. Adriana’s student loan was in default for a period of approximately five

years. Credit cards service a majority of their day-to-day expenses.

       The result is a mountain of debt assigned to Adriana. Adriana has not

challenged the district court’s debt allocation. But for the gross disparity in their

incomes, a more equal debt allocation would have placed a substantial additional

debt in Jason’s allocation. In the absence of the large amount of marital debt,

Jason’s argument for a greater monthly amount or a longer durational period of

alimony would perhaps be stronger. Per the court’s property distribution, both

parties left the marriage in debt. See id. § 598.21A(1)(c). Factoring in each party’s

assumption of their student loan debt, Adriana left the marriage with a debt liability

of $437,823, nearly half of one million dollars, with Jason assuming just $57,257.

Adriana’s significantly worse fairing cuts against an award of spousal support. The

district court was no doubt mindful of these circumstances as it balanced the

spousal support needs of Jason with his ability to shoulder debt versus Adriana’s

ability to service the massive debt and still provide meaningful spousal support.5


5 We also recognize that educational loans are typically assigned to the party who
acquired the educational benefit. But here, that educational benefit provides the
foundation to support the spousal benefit to Jason. The education debt was in
effect a joint venture during the marriage, resulting in Adriana’s earning potential
for the benefit of the marriage. Jason wants the benefit of that debt, without any
responsibility for the debt. It seems a double-dip to assign all the debt to Adriana
                                         13

       As highlighted in the dissent, the parties to this appeal, unlike in Mann, have

limited assets. See 943 N.W.2d 15, 17–18. The dissent argues that this supports

a greater award of alimony to Jason. However, this argument also cuts the other

way. Without a substantial property settlement, Adriana is also in a worse position

than the spouse in Mann. See id. at 18 (each spouse receiving assets valued at

$359,316). She, like Jason, has little to fall back on to support Jason’s large

alimony request. Further, unlike the spouse in Mann, who received no alimony,

Jason received an alimony award of $120,000. See id.

       In balancing the interests of the parties, we recognize recent changes in

federal income tax laws will result in spousal support payments by Adriana not

being tax-deductible, and the payments received by Jason will not be taxable. See

id. at 21; see also Iowa Code § 598.21A(1)(g). Given the facts of this case, we

cannot find on this record that the district court failed to do equity between the

parties. We find no punitive nature in the length or amount of the alimony award

to Jason. Here, the district court was faced with the arduous task of dividing a

mountain of debt with very few assets to offset the same. We find the district court

appropriately balanced the spousal support needs of Jason with Adriana’s ability

to pay spousal support and bear the burden of the bulk of the marital debt. Upon

our de novo review and consideration of the foregoing, we affirm the district court’s

award of alimony to Jason.



and require her to pay spousal support, but fail to factor in the debt associated with
creating her ability to pay the support. We agree with the district court’s allocation
of the debt, and its recognition that her “education supported and benefited the
family, and it is appropriate to consider both parties’ student loans in the division
of assets and debts.” We also consider her assigned obligation to service the debt
as a factor when considering Jason’s request and need for spousal support.
                                        14


       B.     Property Distribution

       Next, Jason claims the court’s property distribution was inequitable. Jason

notes his only retirement asset is his share of Adriana’s IPERS benefits and he will

receive limited social security benefits. However, the relief requested by Jason is

somewhat unclear. If Jason is requesting he be awarded more than his marital

share of the IPERS benefits pursuant to the Benson formula, we decline the

request.

       Jason also complains the decree “contains no provision regarding the

necessity of removing Jason’s name from the mortgage” on the marital home,

which was awarded to Adriana. We question as to whether this issue remains a

justiciable controversy or is now moot, as the record indicates Adriana intended to

sell the home. In any event, our record contains a certificate of change of title

transferring the property to Adriana’s sole ownership. The district court ordered

that Adriana would be responsible for the mortgage payments and Jason could

pursue a contempt action if she failed to pay. We agree with Adriana that it would

be difficult or impossible to refinance the home given the fact that she was already

behind on mortgage payments. We affirm the district court’s decree concerning

Jason’s requested refinancing.

       Jason also seems to request he be awarded his share of equity in the

marital home upon refinancing or sale.6 Considering the relevant factors contained

in Iowa Code section 598.21(5), we find Jason suffered no inequity on this point.


6 Jason does not challenge the valuation of the home awarded to Adriana. Adriana
testified to the condition the home was left in when Jason vacated the residence,
and she also testified as to the cleaning and work that needed to be done before
the house could even be listed for sale.
                                          15

See In re Marriage of Schriner, 695 N.W.2d 493, 496 (Iowa 2005) (noting appellate

courts only disturb dissolution rulings upon a failure to do equity). The balance

sheet resulting from the court’s property distribution was heavily in Jason’s favor.

We would find it inequitable to place any more of the considerable debt accrued

by the parties during the marriage on Adriana’s side of the ledger, so we likewise

find it would be inequitable to move any assets from her side of the ledger to Jason.

As such, we affirm the district court’s distribution of the marital assets and debts.

       C.     Dependency Deductions

       Jason argues the court acted inequitably in awarding Adriana the

dependency deduction for both of the children. The “general rule” is that “the

parent given primary physical care is entitled to claim the child as a tax exemption.”

In re Marriage of Seay, 746 N.W.2d 833, 836 (Iowa 2008). “However, courts have

the authority to award tax exemptions to the noncustodial parent ‘to achieve an

equitable resolution of the economic issues presented.’” In re Marriage of Okland,

699 N.W.2d 260, 269 (Iowa 2005) (citation omitted). “Giving the exemption[s] to

the noncustodial parent . . . may free up more money for the [children’s] care.” In

re Marriage of Rolek, 555 N.W.2d 675, 679 (Iowa 1996).              And courts have

recognized “the ‘inequity of allowing the exemption to remain with the parent who

stands to benefit least.’” Id. (quoting Nichols v. Tedder, 547 So. 2d 766, 774 (Miss.

1989)).

       Adriana had an annual income set by the trial court at $215,000, while

Jason did not intend to seek employment any time in the near future. Jason will

see little benefit, if any, if he is allowed to claim the children as dependents, while

Adriana will receive meaningful benefits if allowed to claim the children. Allowing
                                         16


Adriana the deductions will free up more money for the children’s benefit, and we

conclude allowing Jason, who stands to benefit the least, to claim the children

would be inequitable. We affirm the court’s award of the deductions to Adriana.

       D.     Attorney Fees

       Both parties request an award of appellate attorney fees. In determining

whether to award attorney fees, we consider the needs of the party making the

request, the ability of the other party to pay, and whether the party making the

request was obligated to defend the district court’s decision on appeal. In re

Marriage of McDermott, 827 N.W.2d 671, 687 (Iowa 2013). We also consider the

relative merits of the appeal. Id. While Adriana was required to defend the trial

court decision on appeal, Jason is not in a position to pay her appellate attorney

fees. Given the division of debt, Adriana is not in a position to pay Jason’s attorney

fees, and he is not the successful party on appeal. We determine each party

should pay their own attorney fees.

IV.    Conclusion

       We affirm the district court’s decree. We deny both Adriana and Jason’s

requests for appellate attorney fees. Costs on appeal are assessed to Adriana.

       AFFIRMED.

       May, J., concurs; Mullins, P.J., dissents.
                                        17


MULLINS, Presiding Judge (concurring in part and dissenting in part).

       I write separately to respectfully dissent as to the amount and duration of

the spousal support award affirmed in the majority opinion. I concur with all other

provisions of the majority opinion.

       I agree with the factual findings made by the majority and only dissent as to

the final analysis of the spousal support award. Certainly, the debt load incurred

by this couple and the minimal wealth accumulation weigh heavily in favor of the

majority’s reasoning to affirm.   But, as I look at this long-term marriage and

examine the likely future outcomes, Adriana’s income, even after debt service, will

be substantially higher than any reasonable expectation for Jason’s future income.

A simple estimation of her income over the next twenty years, when subtracted

from the debt obligations arising from the marriage, is hundreds of thousands—if

not millions—of dollars more than an estimation of his income earnings over the

next twenty years.    The evidence is clear she would not have that income

expectation absent Jason’s willingness and ability to be a stay-at-home dad to take

care of the children and support Adriana in her advancement. While I recognize

the fair criticism of Jason’s apparent history of unemployment at times when he

could have been employed, including at the time of trial, I see a punitive aspect

toward Jason to the spousal support as ordered.

       This case is distinguishable from In re Marriage of Mann. See generally

943 N.W.2d 15 (Iowa 2020). In Mann, the wife’s income was about $118,000, and

the husband’s imputed income was $36,000. Id. at 17. In the present case, the

district court found Adriana’s income was $215,000, and Jason’s imputed income

was $24,960. The income disparity is more than double than in the Mann case.
                                        18

In Mann, the parties had accumulated a net worth in excess of $700,000 and

marital debts of less than $60,000, with the husband receiving a sizeable property

settlement as his equitable share. Id. at 19. Here, the parties had no net worth,

only substantial net debt. Unlike the parties in Mann, Adriana’s advancement of

her education and career opportunities was supported by and made possible in

large part by Jason. I do not diminish the importance of her own drive and her

obvious talent, but I seriously doubt she would have been able to accomplish her

career objectives as fast, if at all, without Jason’s support. This is not a case in

which we are dealing only with income disparity, without the important factor of

Jason’s role in assisting her educational and professional development. Under

these facts, and considering the statutory factors governing spousal support

awards, equity requires more than ordered by the district court and affirmed by the

majority.